DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. [US 2021/0281000] in view of WO 2020/249497.
Regarding claim 1, Huang discloses a connecting socket, configured to connect a connector, wherein the connecting socket comprises: a conductive member (fig. 1; 11), having a recess (fig. 10; 12); an opening (fig. 1; 13), formed on an end of the connecting socket (11), and communicating with the 24 of 26); and a second contact point (fig. 3; 24 of 25), wherein when the connecting socket (fig. 1; 1) is connected to the connector (fig. 11; 101), the first contact point (24 of 26) is in contact with the connector (101).
Regarding claims 1 and 11, Huang does not disclose wherein the first contact point and the second contact point are disposed on opposite surfaces of each of the cantilever structures and the second contact point is in contact with the conductive member [claim 1]; wherein a plate structure is formed between the second contact point and the fixed end [claim 11].
Regarding claims 1 and 11, WO ‘497 teaches wherein the first contact point (fig. 1; 28) and the second contact point (fig. 1; the back of 28) are disposed on opposite surfaces (top and bottom) of each of the cantilever structures (fig. 1; 11) and the second contact point (the back of 28) is in contact with the member (fig. 1; 1); a plate structure (since 11 is a plate structure, area between 6 and 28) is formed between the second contact point (the back of 28) and the fixed end (fig. 7; end of 11 that connects to 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the first contact point and the second contact point being disposed on opposite surfaces of each of the cantilever structures and the second contact point is in contact with the conductive member and a plate structure being formed between the second contact point and the fixed end as suggested by WO ‘497 for the benefit of providing improved conduction of electrical signals.

outer surface of 21), and the outer surface (outer surface of 21) is spaced away from the conductive member (11, see fig. 10).

Regarding claim 3, Huang modified by WO ‘497 has been discussed above. Huang discloses wherein the main body (21) has an inner surface (inner surface of 21), and the first contact point (24 of 26) protrudes from the inner surface (inner surface of 21).

Regarding claim 7, Huang modified by WO ‘497 has been discussed above. Huang discloses wherein the connecting socket (1) includes a main axis (fig. 7; a center line of 1), the recess (12) has a bottom surface (fig. 7; surface that 21 rest on and where the two diagonals meet), and the main axis (a center line of 1) passing through the center (fig. 7; where the two diagonals meet) of the bottom surface (surface that 21 rest on and where the two diagonals meet) and the center of the opening (center of 13), wherein some cantilever structures (22) surround the main axis (a center line of 1).

Regarding claim 8, Huang and WO ‘497 disclose all the claim limitations except wherein the electrical conductivity of the conductive member is greater than the electrical conductivity of the electronic member.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the electrical conductivity of the conductive member is greater than the electrical conductivity of the electronic member since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416, and also for the benefit of improving the quality of a signal by avoiding short circuiting electrical components.

Regarding claim 9, Huang modified by WO ‘497 has been discussed above. Huang discloses wherein the electronic member (2) has high elasticity (more elasticity than 11).

Regarding claim 10, Huang modified by WO ‘497 has been discussed above. Huang discloses wherein the cantilever structures (22) are electrically connected to each other in parallel via the main body (21).

Regarding claim 12, Huang discloses all the claim limitations except wherein the distance between the first contact point and the second contact point is less than the distance between the second contact point and the fixed end.
However WO ‘497 teaches wherein the distance between the first contact point (28) and the second contact point (the back of 28) is less than the distance between the second contact point (the back of 28) and the fixed end (end of 11 that connects to 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the distance between the first contact point and the second contact point is less than the distance between the second contact point and the fixed end as suggested by WO ‘497 for the benefit of having an improved compact connector capable of handling high powered signals.
 
Regarding claim 13, Huang modified by WO ‘497 has been discussed above. Huang discloses wherein the distance between the first contact point (24 of 26) and the second contact point (24 of 25) is greater than the distance between the second contact point (24 of 25) and the fixed end (221, see fig. 4).

Regarding claims 19 and 20, Huang discloses all the claim limitations except wherein the main body has an outer surface, the electronic member further comprises a plurality of protrusions, and the protrusions protrude from the outer surface and are in contact with the conductive member [claim 19]; wherein the recess has a bottom surface, and some protrusions are adjacent to the bottom surface [claim 20].
Regarding claims 19 and 20, WO ‘497 teaches the main body (fig. 1; 14) has an outer surface (fig. 8; outer surface of 14), the electronic member (6) further comprises a plurality of protrusions (fig. 1; 18), and the protrusions protrude from the outer surface (outer surface of 14) and are in contact with the conductive member (1); wherein the recess (fig. 1; space inside 1) has a bottom surface (fig. 1; surface of 1 that abuts 7), and some protrusions (18) are adjacent to the bottom surface (surface of 1 that abuts 7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the main body has an outer surface, the electronic member further comprises a plurality of protrusions, and the protrusions protrude from the outer surface and are in contact with the conductive member and the recess having a bottom surface, and some protrusions are adjacent to the bottom surface as suggested by WO ‘497 for the benefit of increasing the retention strength of the electronic member once assembled to a connector housing.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. [US 2021/0281000] and WO 2020/249497 as applied to claim 1 above, and further in view of EP ‘913.
Regarding claim 4, Huang and WO ‘497 disclose (Huang) wherein the recess (12) has a bottom surface (fig. 7; surface that 21 rest on and where the two diagonals meet) and a lateral wall (fig. 7; side walls of 12), the lateral wall (side walls of 12) is disposed between the opening (13) and the bottom surface (surface that 21 rest on and where the two diagonals meet).
Regarding claim 5, Huang and WO ‘497 disclose (Huang) wherein the connecting socket (1) includes a main axis (fig. 7; a center line of 1) passing through the center (fig. 7; where the two diagonals meet) of the bottom surface (surface that 21 rest on and where the two diagonals meet) and the center of the opening (center of 13).
Regarding claim 6, Huang and WO ‘497 disclose (Huang) wherein the connecting socket (1) includes a main axis (fig. 7; a center line of 1) passing through the center (fig. 7; where the two diagonals meet) of the bottom surface (surface that 21 rest on and where the two diagonals meet) and the center of the opening (center of 13).
Regarding claims 4-6, Huang and WO ‘497 do not disclose some of the cantilever structures are arranged in a line from the bottom surface to the opening [claim 4]; the line is parallel to the main axis [claim 5]; the line is inclined relative to the main axis [claim 6].
Regarding claims 4-6, EP ‘913 teaches some of the cantilever structures (fig. 2; 15) are arranged in a line (fig. 2; single file line 15 forms) from the bottom surface (fig. 2; 19) to the opening (fig. 2; opening of 18); the line (fig. 2; single file line 15 forms) is parallel to the main axis (fig. 4; center axis of 3); the line (fig. 6; diagonal arrangement of 15) is inclined relative to the main axis (fig. 7; center axis of 28).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate some of the cantilever structures are arranged in a line from the bottom surface to the opening; and the line is parallel or inclined relative to the main axis as suggested by EP ‘913 for the benefit of providing an increased number of contact points on a mating pin to have optimum signal transference. 

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. [US 2021/0281000] and WO 2020/249497 as applied to claim 1 above, and further in view of Stewart et al. [US 2012/003882].
Regarding claims 14-16, Huang and WO ‘497 disclose all the claim limitations except wherein the connecting socket further comprises a positioning member, and the positioning member is engaged with the conductive member and configured to affix the electronic member in the recess [claim 14]; wherein the recess has a bottom surface, and opposite ends of the electronic member are respectively in contact with the positioning member and the bottom surface [claim 15]; wherein the opening is formed on the positioning member [claim 16].
Regarding claims 14-16, Stewart teaches the connecting socket (fig. 1; 10) further comprises a positioning member (fig. 2; 26), and the positioning member (26) is engaged with the conductive member (fig. 2; 11) and configured to affix the electronic member (fig. 2; 40) in the recess (fig. 2; space inside of 11); the recess (space inside of 11) has a bottom surface (fig. 2; surface of 11 that abuts 40), and opposite ends (fig. 2; top and bottom) of the electronic member (40) are respectively in contact with the positioning member (26) and the bottom surface (surface of 11 that abuts 40); the opening (fig. 2; opening of 26) is formed on the positioning member (26).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the connecting socket further comprises a positioning member, and the positioning member is engaged with the conductive member and configured to affix the electronic member in the recess, the recess having a bottom surface, and opposite ends of the electronic member are respectively in contact with the positioning member and the bottom surface and the opening being formed on the positioning member as suggested by Stewart for the benefit of improving the mechanical strength of a connector in order to avoid accidental disengagement of parts.

Regarding claim 17, Huang, WO ‘497 and Stewart disclose all the claim limitations except wherein the positioning member comprises low electrical conductivity material or non-electrical conductivity material.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the positioning member comprises low electrical conductivity material or non-electrical conductivity material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the In re Leshin, 125 USPQ 416, and also for the benefit of improving the quality of a signal by avoiding short circuiting electrical components.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/              Examiner, Art Unit 2831